Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-3, 10-14, 18-20 in the reply filed on 10/15/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter is sufficiently related that a thorough search for the subject matter of each designated invention would encompass a search for the subject matter of the remaining designated inventions.  This is not found persuasive because the designated inventions are in different and unrelated CPC .
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 3/13/2019.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 10-11, 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grout (US 20180271604 A1, hereinafter Grout).

1. Grout teaches a robot comprising:
an outer body (410, fig 4f) in which a pin through-hole (hole of 410 which 440 fits through) is formed;
a cover (420) from which a pin (440) passing through the pin through-hole (hole of 410 which 440 fits through) protrudes and in which a protrusion (portion of 440, see annotated fig 4f below) is formed at one side of the pin; and
a stopper (450) disposed at an outer circumference of the pin (fig 4f),
wherein the stopper comprises:
a protrusion contact surface (inner portion of 450) on which the protrusion is contacted and caught (fig 4f); and
an outer body contact surface (portion of 450 that contacts hole of 410) that is contacted and caught by a periphery of the pin through-hole (hole of 410 which 440 fits through) in the outer body (fig 4f).


    PNG
    media_image1.png
    476
    777
    media_image1.png
    Greyscale


2. Grout teaches the robot according to claim 1, further comprising an inner frame fastened to the outer body by a fastening member (see annotated fig 2 below).

    PNG
    media_image2.png
    543
    823
    media_image2.png
    Greyscale


3. Grout teaches the robot according to claim 2, wherein the fastening member faces a surface of the cover from which the pin protrudes (the fastening member is facing to the left of fig 4f), and the cover covers the fastening member (fig 4f).



11. Grout teaches the robot according to claim 1, wherein the cover comprises:
an inner cover (right, inner portion of 420, fig 4f) in which the pin protrudes from one surface (right surface of fig 4f); and
an outer cover (left, outer portion of 420, fig 4f) covering an opposite surface of the one surface of the inner cover from which the pin protrudes (fig 4f).



13. Grout teaches a robot comprising:
an outer body (410, fig 4f) in which a pin through-hole (hole of 410 which 440 fits through) is formed;
a cover (420) from which a pin (440) passing through the pin through-hole (hole of 410 which 440 fits through) protrudes and in which a protrusion (portion of 440 which lies underneath 450 protrudes outwardly more so than the thinner portion to the right as shown in figs 4f, 4h, 4i) is formed at an outer circumference of the pin; and
a stopper (450) disposed to move along the outer circumference of the pin between the protrusion and the outer body (fig 4f shows that the outer body surrounds the stopper and the pin),

a protrusion contact surface (inner portion of 450) on which the protrusion is contacted and caught (fig 4f); and
an outer body contact surface (portion of 450 that contacts through hole of 440) that is contacted and caught by a periphery of the pin through-hole (hole of 410 which 440 fits through) in the outer body (fig 4f).

14. Grout teaches the robot according to claim 13, further comprising an inner frame fastened to the outer body by a fastening member (see annotated fig 4f below),
wherein the outer body is provided with a fastening member penetration portion through which the fastening member fastened to the inner frame passes (see annotated fig 4f below),
where the fastening member and the fastening member penetration portion face a
surface of the cover from which the pin protrudes (facing to the left of fig 4f), and
the cover covers the fastening member and the fastening member penetration portion (fig 4f).


    PNG
    media_image3.png
    569
    983
    media_image3.png
    Greyscale
	







Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grout in view of Shimazawa (US 20150030376 A1, hereinafter Shimazawa)

12. Grout teaches the robot according to claim 11, but fails to specifically teach that the inner cover is made of an elastic material, and
the stopper is made of a metallic material.
Shimazawa teaches that an inner cover (36, figs 2, 5) is made of an elastic material ([0040] recites ‘dust cover 36 formed by an elastic material’), and
a stopper (56, figs 2, 5) is made of a metallic material ([0058])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Shimazawa into the device of Grout. The ordinary artisan would have been motivated to modify Grout in the above manner for the purpose of having coupling with high rigidity (Shimazawa [0058]), and protection against liquids (Grout [0003] recites ‘For example, robotic arms coupled to a surgical table should adhere to IPX4 requirements related to ingress protection against foreign objects (e.g., liquids)’, while Shimazawa [0036] recites ‘the dust cover 36 for use in preventing water and dusts from entering the inside thereof through the opening unit 34 is attached’)


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grout in view of Delfino (US 6346751 B1, hereinafter Delfino)

18. Grout teaches the robot according to claim 13, wherein the cover comprises:

an outer cover (left side of 420, fig 4f) covering an opposite surface of the one surface of the inner cover from which the pin protrudes,
However Grout fails to teach that the inner cover is made of an elastic material,
wherein the outer cover is made of a harder material than the inner cover.
Delfino teaches an inner cover (119, figs 1-3) is made of an elastic material (col 6 lines 26-29 mentions rubber),
wherein an outer cover (9 including 15, fig 3) is made of a harder material than the inner cover (since col 3 lines 40-47 mentions screws, bore holes and tapped holes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Delfino into the device of Grout. The ordinary artisan would have been motivated to modify Grout in the above manner for the purpose of having deflection to protect the device in case deleterious force is imposed on the tool (Delfino col 6 lines 62-29 and col 1 lines 8-14).






Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grout in view of Delfino, further in view of Chen (US 20190348232 A1, hereinafter Chen)

19. Grout teaches a robot comprising:

an outer body (410, fig 4f) in which a pin through-hole (hole of 410 which 440 fits through) is formed;



The first portion 312 and the second portion 314 may further include electrical power and data connectors‘)

a cover (420) from which a pin (440) passing through the pin through-hole (hole of 410 which 440 fits through) protrudes and in which a protrusion (portion of 440 which lies underneath 450 protrudes outwardly more so than the thinner portion to the right as shown in figs 4f, 4h, 4i) is formed at an outer circumference of the pin, the cover covering the cable terminal (since [0039] recites ‘The first portion 312 and the second portion 314 may further include electrical power and data connectors. It should be appreciated that the first portion 312 and second portion 314 may be reversed such that the first portion 312 couples to the table 300 and the second portion 314 couples to the robotic arm 320’); and

a stopper (450) disposed to move along the outer circumference of the pin between the protrusion and an inner surface of the outer body (fig 4f shows that the outer body surrounds the stopper and the pin),

wherein the stopper is contacted and caught by a periphery of the pin through-hole in the outer body when the cover is pulled out from the outer body (fig 4f),

wherein the cover comprises:

an inner cover (right, inner portion of 420, fig 4f) in which the pin protrudes from one surface (right surface of fig 4f); and

an outer cover (left, outer portion of 420, fig 4f) covering an opposite surface of the one surface of the inner cover from which the pin protrudes (fig 4f).

However Grout fails to specifically teach a PCB coupled to the outer body;

a cable terminal connected to the PCB;

the inner cover is made of an elastic material,

wherein the outer cover is made of a harder material than the inner cover.


Delfino teaches an inner cover (119, figs 1-3) is made of an elastic material (col 6 lines 26-29 mentions rubber),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Delfino into the device of Grout. The ordinary artisan would have been motivated to modify Grout in the above manner for the purpose of having deflection to protect the device in case deleterious force is imposed on the tool (Delfino col 6 lines 62-29 and col 1 lines 8-14).

Chen teaches a PCB (2) coupled to the outer body (1, figs 5, 6);

a cable terminal (terminal between 2 and 25, fig 5) connected to the PCB ([0038]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Chen into the device of Grout and Delfino. The ordinary artisan would have been motivated to modify Grout and Delfino in the above manner for the purpose of powering the device with AC power (Chen [0038])

20. Grout, Delfino and Chen teach the robot according to claim 19, wherein the PCB (Chen 2) is provided with an avoidance portion (top of 2 of Chen) avoiding the pin (figs 5, 6).	


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Chen into the device of Grout and Delfino. The ordinary artisan would have been motivated to modify Grout and Delfino in the above manner for the purpose of receiving signal cables (Chen [0059] recites ‘Referring to FIG. 3 to FIG. 6, in this embodiment, the circuit board 2 includes a connecting port 26 exposed outside the housing 1 to receive external signal cables’, while Grout [0039] recites ‘The first portion 312 and the second portion 314 may further include electrical power and data connectors‘)


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841      



                                                                                                                                                                                     /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841